Citation Nr: 1635214	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-33 274	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ulnar nerve neuropathy, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  The matter of the rating for a left shoulder disability is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a May 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for the left shoulder disability [rated as left shoulder adhesive capsulitis degenerative joint disease (DJD)].  In November 2011, a videoconference hearing addressing this issue was held before the undersigned; a transcript is in the record.  Following March 2012 and April 2013 remands, in November 2015 the Board issued a decision that denied a rating in excess of 20 percent for the left shoulder disability.  The Veteran appealed that decision to the Court.  In May 2016, the Court issued an Order that vacated the November 2015 Board decision with regard to that issue, and remanded the matter for readjudication consistent with instructions outlined in an April 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.

The matter of service connection for left ulnar nerve neuropathy is before the Board on appeal from a June 2013 rating decision by the Montgomery RO.  In November 2015, this issue was remanded for additional development.

The Veteran had also initiated an appeal of the denial of service connection for a right shoulder disability.  A March 2016 rating decision granted service connection for right shoulder disability [rated as right shoulder rotator cuff tear]. Consequently, that matter is not before the Board.

The issue pertaining to the rating for a left shoulder disability is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDING OF FACT

Left ulnar nerve neuropathy was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for left ulnar nerve neuropathy, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  VA's duty to notify was satisfied by a letter in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for pertinent VA examinations in June 2012 and May 2013, as well as addendum VA medical opinions in June 2012 and February 2016, which addressed the question of a relationship between the Veteran's left ulnar nerve neuropathy and his service-connected left shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that a medical opinion addressing the question of a relationship between his left ulnar nerve neuropathy and his service or his service-connected right shoulder disability is not necessary; absent any competent evidence suggesting a link between his left ulnar nerve neuropathy and his service and/or his service-connected right shoulder disability, a medical nexus opinion for these questions is not warranted, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon is not met.  See 38 C.F.R. § 3.159(c)(4).  All of the relevant development requested by the Board's November 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  [Although the Board specified in its November 2015 remand instructions that an orthopedist should render the requested addendum VA medical opinion (if the June 2012 VA examiner was not available), the Board finds that the VA physician who rendered the February 2016 addendum VA medical opinion (in light of the June 2012 VA examiner's retirement from practice) was a qualified professional, who by her own admission "has practiced multiple specialties of medicine for greater than 30 years including nearly a decade as a VA C&P provider and nearly 3 years exclusively providing medical opinions at the RO," and therefore the Board finds that the February 2016 addendum VA medical opinion is adequate.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for left ulnar nerve neuropathy, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his left ulnar nerve neuropathy has been caused or aggravated by his service-connected left shoulder disability.  In a July 2016 brief, his representative asked the Board to consider securing a medical opinion addressing any possible relationship between the Veteran's left ulnar nerve neuropathy and his military service or any other service-connected disability.  [The Veteran currently has only two service-connected disabilities: a left shoulder disability and a right shoulder disability.]

The Veteran's STRs (including the report of his January 1968 service separation examination) do not note any complaints, findings, diagnoses, or treatment pertaining to left ulnar nerve neuropathy or any other neurological disability of the left upper extremity.

Postservice, but prior to the filing of the instant service connection claim, a September 1994 private treatment record noted the Veteran's complaints of left shoulder pain as well as pain over the lateral epicondyle, and he was assessed with lateral epicondylitis and old third degree acromioclavicular (AC) joint separation.

In a November 2007 statement, the Veteran noted that, "Although not frequent, if I lay or sleep on my left shoulder, for a period of time without moving and wake up, my arm seems as though it is just not there.  It only last[s] for a few seconds, but I literally have to take my right hand to lift my arm."

An August 2009 VA treatment record noted the Veteran's complaint of constant pain and tingling in his left arm, as well as numbness and tingling in his left hand.  An October 2009 private electromyogram (EMG) study revealed a mild focal neuropathy of the left ulnar nerve at the elbow.  Thereafter, a January 2010 VA treatment record noted a provisional diagnosis of left ulnar nerve neuropathy.

During the November 2011 hearing before the undersigned (which addressed only the matter of the rating for a left shoulder disability), the Veteran testified that he was having trouble with left hand grip, as in the last week he was putting up a sign at his house and could not hold a drill to do so; he also testified that his left shoulder pain radiated all the way down the arm.

On March 2012 VA shoulder examination, it was noted that he had a positive Tinel sign over the ulnar nerve of the left elbow and diminished sensation in ulnar nerve distribution, related to the diagnosis of entrapment of the ulnar nerve at the elbow.

On June 2012 VA peripheral nerves examination, left ulnar neuropathy was diagnosed; the VA examiner opined that this condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left shoulder disability, with the following rationale: "There is no medical evidence to support ulnar neuropathy being caused by shoulder injuries. Ulnar neuropathy is usually caused by compression or disruption of the ulnar nerve at the elbow due to trauma, arthritis, bone spurs, and cysts."  In an addendum June 2012 VA medical opinion, a VA orthopedic surgeon opined that the Veteran's left ulnar nerve neuropathy was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left shoulder disability, with the following rationale: "Review of the medical literature failed to reveal any shoulder condition which would result in or cause an ulnar nerve peripheral neuropathy at the elbow."

On May 2013 VA peripheral nerves examination, ulnar nerve neuropathy was diagnosed (with a diagnosis date of 2009).  The Veteran reported getting numbness of the left fourth and fifth fingers intermittently about three to four times a week for three years.  He also reported occasional tingling in the left wrist area, but no numbness in the forearm.  The VA examiner (a physician) opined: "[The Veteran's] Left ulnar neuropathy has no relationship with [his] left shoulder since the pathology is in the left elbow area."
A November 2013 VA EMG study revealed left cubital tunnel syndrome of mild severity.  [Internet medical research reflects that cubital tunnel syndrome is a type of ulnar nerve neuropathy.]

In an addendum February 2016 VA medical opinion, a VA physician opined that the Veteran's left ulnar nerve neuropathy was not at least as likely as not aggravated beyond its natural progression by his service-connected left shoulder disability.  For rationale, the VA physician outlined the findings and medical opinions (as discussed above) from June 2012 and May 2013; noted that the November 2013 VA EMG was positive for "mild left ulnar neuropathy at the elbow"; and stated the following: "This VHA C&P Clinician concurs with the 5/9/13 DBQ examiner's opinion that the [V]eteran has a primary ulnar nerve compression at the left elbow which is unrelated anatomically or physiologically to the left shoulder joint."

The evidence shows that the Veteran has a current diagnosis of left ulnar nerve neuropathy.  His STRs are silent for any complaints, findings, diagnoses, or treatment pertaining to left ulnar nerve neuropathy or any other neurological disability of the left upper extremity.  Furthermore, there is no competent evidence in the record to suggest that his left ulnar nerve neuropathy is (or may be, so as to trigger the duty to secure a medical opinion in this matter) related to his service.  Consequently, service connection for left ulnar nerve neuropathy on the basis that such became manifest in service and persisted is not warranted.  Notably, the Veteran has not alleged (nor submitted evidence showing) that he has suffered from left ulnar nerve neuropathy continuously since service.  See 38 C.F.R. §  3.303(b).

In addition, there is no competent evidence in the record to suggest that the Veteran's left ulnar nerve neuropathy was (or may be, so as to trigger the duty to secure a medical opinion in this matter) caused or aggravated by his service-connected right shoulder disability.  Consequently, service connection for left ulnar nerve neuropathy as secondary to a service-connected right shoulder disability is not warranted.  See 38 C.F.R. § 3.310.

Finally, the only competent evidence in the record that addresses the question of a possible nexus between the Veteran's left ulnar nerve neuropathy and his service-connected left shoulder disability, namely the medical opinions by VA medical providers in June 2012, May 2013, and February 2016, is against the Veteran's claim.  These opinions are by medical professionals (who are competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  They are the most probative evidence in this matter.  Consequently, service connection for left ulnar nerve neuropathy as secondary to his service-connected left shoulder disability is not warranted.  See 38 C.F.R. § 3.310.

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding the diagnosis or etiology of such symptoms (to include relating such to a service-connected disability) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of a neuropathy and the etiology of such disability are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for left ulnar nerve neuropathy.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for left ulnar nerve neuropathy, to include as secondary to a service-connected disability, is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of a rating in excess of 20 percent for left shoulder disability.

On March 2012 and May 2013 VA shoulder examinations, the Veteran reported flare-ups of left shoulder pain.  However, as outlined in the April 2016 Joint Motion, neither the March 2012 VA examiner nor the May 2013 VA examiner opined as to the degree(s) of any additional range of motion loss in the Veteran's left shoulder due to pain during such flare-ups (or explained why such information could not feasibly be provided).  On remand, a new examination with medical opinion addressing this point is necessary.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The new examination must also include range of motion testing of both shoulder joints in active motion, passive motion, weight-bearing, and nonweight-bearing; if the examiner is unable to conduct this required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

[To the extent that the April 2016 Joint Motion asked the Board to consider a staged rating for the Veteran's left shoulder disability (in light of a May 2010 VA treatment record noting that he was unable to actively abduct his left shoulder) and to consider a rating under Code 5202 (in light of a finding on June 2012 VA shoulder examination that he had a history of recurrent dislocation (subluxation) of his glenohumeral (scapulohumeral) joint) - the Board will defer these considerations until after the requested development is completed on remand.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his left shoulder disability.

2.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the severity of his service-connected left shoulder disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, including range of motion testing of both shoulder joints in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct this required testing or concludes that the testing is not necessary in this case, the examiner must explain why that is so.  The examiner should be provided a copy of the criteria for rating the shoulders (including 38 C.F.R. § 4.71a, Codes 5200-5203).  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's left shoulder disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please opine as to the degree(s) of any additional range of motion loss that would be expected in the left shoulder due to pain during reported flare-ups (or explain why this information cannot feasibly be provided).

(c) Please specifically comment on the overall impact the left shoulder disability has on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received), and readjudicate the claim for a rating in excess of 20 percent for the left shoulder disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


